Citation Nr: 1714051	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  08-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected gout and/or lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, a Travel Board hearing was held and the Veteran and his spouse testified before a Veterans Law Judge (VLJ). A transcript of the hearing is associated with the Veteran's claims file. In a February 2017 letter from the Board, the Veteran was notified that the VLJ who conducted the June 2010 hearing is no longer with the Board and was also presented with an opportunity to request another hearing. The Veteran did not request a new hearing.

The Board notes that the case was remanded in September 2010, May 2014, December 2015 and June 2016. This case has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must be remanded because there was not substantial compliance with the Board's June 2016 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In June 2016, the Board remanded the case to obtain a medical opinon regarding the nature and etiology of the Veteran's left shoulder disability as secondary to his service-connected lumbar strain. In August 2016, VA obtained a medical opinion. Although the examiner addressed direct service connection and the causation prong of secondary service connection, the examiner did not discuss whether the left shoulder disability may have been aggravated by the Veteran's service-connected lumbar strain or gout.  Further, despite the Veteran's history of gout, the examiner opined that the left shoulder disability was not caused by gout because there was no evidence that the Veteran had gout.

Thus, there is no opinion of record that addresses the Veteran's contention that his left shoulder disability is secondary to his service-connected gout and/or lumbar strain based on the theory that one or both conditions have aggravated his left shoulder disability, nor is there an opinion that addresses whether the shoulder disability is caused by the Veteran's gout. Therefore, the Board finds that an additional opinion must be obtained to determine whether the Veteran's left shoulder disability is caused by or aggravated by his service-connected lumbar strain and/or gout. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Orlando VA Medical Center, from May 2016 to the present and associate them with the claims file or virtual record.

2. Obtain medical opinion clarifying the nature and etiology of the Veteran's left shoulder disability. If deemed necessary by the examiner, afford the Veteran a VA examination for a left shoulder disorder. Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments and an opinion addressing whether it is at least as likely as not that the Veteran's left shoulder disability was AGGRAVATED by his service-connected lumbar strain and gout. The Board notes for the examiner that the Veteran has a history and diagnosis of gout in multiple joints (see Medical Treatment Record dated April 1, 1992; see also May 11, 1992 Rating Decision).

The examiner should also offer comments and an opinion addressing whether it is at least as likely as not that the Veteran's left shoulder disability is CAUSED by his service-connected lumbar strain and gout.  The Board notes for the examiner that the Veteran has a history and diagnosis of gout in multiple joints (see Medical Treatment Record dated April 1, 1992; see also May 11, 1992 Rating Decision).

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with a supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



